DETAILED ACTION
This action is in response to claims filed 02 February 2022 for application 15/984116 filed 18 May, 2018. Currently, claims 1-7 and 15-26 are pending. Claims 21-26 are new.
The 112b and 102/3 rejections have been withdrawn in light of the amendments and arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In step 2a prong 1, Claims 1, 15 and 21 recite(s) monitoring one or more data analysis sessions; determining, based on the monitoring, a common data analysis technique performed across common data analysis sessions associated with a user selection; identifying the common data analysis technique as a precedent; determining one or more dimensions; providing the precedent to a precedent engine; monitoring a further data analysis session, and applying the precedent. The limitations of monitoring, determining, identifying, providing, and applying, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the step from practically being performed in the mind. For example, the limitations encompass a user monitoring a data analysis, identifying common techniques and thinking of a rule that would include the common technique. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a precedent engine, processors, and a memory. The “precedent engine”, “processor” and “memory” in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “precedent engine”, “processor” and “memory” to store the precedent amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-7, 16-20 and 21-26 recite additional steps which include dimensions comprising classification variables, specific analysis techniques, determining common analysis sessions, determining a common feature, applying the precedent, specific features, and specific parameters. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Response to Arguments
Applicant’s arguments, see p8 and 13-15, filed 02 February 2022, with respect to claims 1-7 and 15-26 have been fully considered and are persuasive.  The rejections under 35 USC 112b and 35 USC 103 of 1-7 and 15-20 has been withdrawn. 
Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive. On pp8-12 applicant argues that the claims are patent eligible subject matter. Examiner respectfully disagrees.
In step 2a prong 1, applicant argues that the claims are not directed to a judicial exception as the claims as amended are directed to “data management and analysis”. Data management and analysis are explicitly judicial exceptions. MPEP §2106.04(a)(2).III.A states “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 
In step 2a prong 2, applicant argues that the amended limitations amount to an “improvement in analytics technology and therefore integrates the alleged abstract idea into a practical application because it recites numerous features … that impose meaningful limits on the use of the alleged abstract idea in the context of data analysis sessions”. An improvement to an abstract idea is still, itself, an abstract idea. Improvements to data analysis are not inherently improvements to a technology. There does not appear to be any improvement in the claims that would amount to an improvement in the functioning of a technology such as the computer itself, graphical displays or machine learning. Further details regarding the display or how the precedent engine learns or functions may be helpful in overcoming the rejection, however, the claims do not amount to a practical application in their current state.
In step 2b, applicant argues that the claims as amended are “a series of steps that confine the claim to a particular useful application (e.g., using a precedent engine to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122